Title: To James Madison from Fontaine Maury, 10 July 1791
From: Maury, Fontaine
To: Madison, James


Dear Sir.
Fredg: July 10. 1791
On the other side you have a State of your a/c which if found right please pay the amount to my order in favor of Messrs. Philips Cramond & Co of Philadelphia at 30 days sight.
Two hhds of your Tobacco are Shiped on board the Ship Venus, Edward Flin Master, & Consigned to Mr James Maury of Liverpool. I will thank you to inform me if any thing hath been done in the business you were so good as Interest yourself in for Capt Dade, of whose Death I suppose you have heard. I am with much Regard D Sir Your Mo: Ob: S:
Fontaine Maury
 
[Enclosure]
Fredericksburg July 8th. 1791
The Honble. James Madison Esqe



In a/c with Fontaine Maury

Dr



1790






July 29
To 60 yds German Ozna. @ 16d 42 ½ Rolls 10d
5. .
15. .
5


Augt 31
"  90 lb Barr Iron @ 3½
1. .
6. .
3


Oct 29
"  3 ps Kendall Cotton @ 38/ 44/ & 50/.
6. .
12. .
0



"  4½ yds Coating @ 6/8 6 yds Plains @ 3/
2. .
8. .




"  9 ⅌ Stockings 18/ 11 Blanketts @ 8/9
5. .
14. .
3



"  1 m̃ 8 dynails 8/ 1 m̃ 10 dy do 10/

18. 
0



"  30 yds Oznaburgs @ 1/
1. .
10. 
0



"  4 Bushels Salt @ 2/6 Sacking 3/9

13. 
9



"  Cash paid for Rum to the Tenders

1. .
3



"  1 Side Sole Leather
1. .
4. .
0


Nov 24
"  1 Side upper Leather 20/

16. 
0


Decr. 17
"  Cash paid Negroe Sawney

1. .
6



June 9
"  12¼ b German Steel 12/3 3 yds Sacking 3/6

15. 
9


25
"  Cash paid Inspecting your Tobacco

5. .
0




£28. .
1. .
2



Errors Excepted
Fontaine Maury
P. T. O.
